PER CURIAM.
After reviewing the briefs and record on appeal, we find that the appellant has failed to demonstrate any reversible error; therefore, the judgment is affirmed. However, the court below failed to make findings of fact supporting retention of jurisdiction a part of the record. In adjudicating the appellant guilty the trial court retained jurisdiction over one third of the appellant’s sentence. Section 947.16(3)(a), Florida Statutes (1981), requires that a trial court state the reasons for retaining jurisdiction over an individual and make the justification part of the court record. The trial judge below must state with particularity the justification for retention of jurisdiction. Sanders v. State, 400 So.2d 1015 (Fla. 2d DCA 1981).
Accordingly, we remand this case to the trial court with instructions to either relinquish the retention of jurisdiction over one third of the appellant’s sentence or to make findings of fact and justification, with individual particularity, to justify the retention of jurisdiction.
HOBSON, A. C. J., and BOARDMAN and DANAHY, JJ., concur.